DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 to 9 are presented for examination.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119, which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the information disclosure statement submitted on 8-27-2021 have been considered by the examiner (see attached PTO-1449).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
6.	Claims 1, 4 and 7 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3 and 5 of prior U.S. Patent No. 11,139,837. This is a statutory double patenting rejection. Claims 1, 3 and 5 of the instant application are not patentably distinct from claims 1, 3 and 5 of the patent even though the encoding process is claimed as a type of error correction coding.  The low-density parity checking coding of the instant application is a type of the error correction coding of the patent; therefore the claims have the same scope. The table below shows  claim 1 of the instant application and claim 1 of the patent having the same scope.  Independent claims 4 and 7 are respectively rejected over claims 3 and 5 of U.S. Patent No. 11,139,837.

USP  11,139,837
Instant Application 17/459,310
1. A transmission apparatus comprising:
1. A transmission apparatus comprising:
a signal processing circuit configured to:
a signal processing circuit configured to:
obtain information data bits to be transmitted; 
obtain information data bits to be transmitted; 
add known information data bits to the information data bits to generate first data blocks;
add known information data bits to the information data bits to generate first data blocks;
perform error-correction coding on the first data blocks to generate first coded data blocks including parity data blocks such that the first coded data blocks satisfy a first code rate;
perform low-density parity-check coding on the first data blocks to generate first coded data blocks including parity data blocks such that the first coded data blocks satisfy a first code rate; 
remove the known information data bits from the first coded data blocks to generate second coded data blocks, the second coded data blocks satisfying a second code rate different from the first code rate; and
remove the known information data bits from the first coded data blocks to generate second coded data blocks, the second coded data blocks satisfying a second code rate different from the first code rate;
modulate the second coded data blocks using a modulation scheme to generate a modulated signal; 
and modulate the second coded data blocks using a modulation scheme to generate a modulated signal; 
and a transmitter configured to transmit the modulated signal, wherein a number of the known information data bits depends on a number of the information data bits such that the first code rate is fixed regardless of the number of the information data bits.
and a transmitter configured to transmit the modulated signal, wherein a number of the known information data bits depends on a number of the information data bits such that the first code rate is fixed regardless of the number of the information data bits.


7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,693,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the patent in that the patent claims contains all the limitation of the claims of the instant application.  The claims of the instant application are an obvious variation and are not patentably distinct from the patent, thus they are rejected for obvious type double patenting.  The table below shows the differences and similarities of independent claim 1.
USP 10,693,502
Instant Application 17/459,310
1. A transmission method comprising:
1. A transmission apparatus comprising:

a signal processing circuit configured to:
receiving information data blocks to be transmitted;
obtain information data bits to be transmitted;
adding, by a signal processing circuit, at least one known information data block to the information data blocks to generate first data blocks; 
add known information data bits to the information data bits to generate first data blocks;
error-correction coding, by the signal processing circuit, the first data blocks to generate first coded data blocks including parity data blocks such that the first coded data blocks satisfy a first code rate;
 perform low-density parity-check coding on the first data blocks to generate first coded data blocks including parity data blocks such that the first coded data blocks satisfy a first code rate;
removing, by the signal processing circuit, the at least one known information data block from the first coded data blocks to generate second coded data blocks, the second coded data blocks satisfying a second code rate different from the first code rate;
 remove the known information data bits from the first coded data blocks to generate second coded data blocks, the second coded data blocks satisfying a second code rate different from the first code rate;
modulating, by the signal processing circuit, the second coded data blocks using a modulation scheme to generate a modulated signal, and;
and modulate the second coded data blocks using a modulation scheme to generate a modulated signal;
transmitting, from an antenna, the modulated signal, wherein a number of data blocks included in the at least one known information data block depends on a number of the information data blocks such that the first code rate is fixed regardless of the number of the information data blocks.
and a transmitter configured to transmit the modulated signal, wherein a number of the known information data bits depends on a number of the information data bits such that the first code rate is fixed regardless of the number of the information data bits.




Allowable Subject Matter
9.	Claims 2 to 3, 5 to 6 and 8 to 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi et al.	(USPAP 2005/0246616) discloses a system and an apparatus for transmitting and receiving data coded by a low-density parity check matrix code.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/Primary Examiner, Art Unit 2112